PCIJ_B_10_ExchangeGreekTurkishPopulations_LNC_NA_1925-02-21_ANX_01_NA_NA_FR.txt. 27 . AVIS CONSULTATIF N° 16

ANNEXE

 

Ce dossier a été iransmis au Secrétaire général de la Société des Nations
sous le couvert d'une lettre en date du 6 décembre 1924, du président de la
Commission mixte. Il se compose des pièces énumérées ci-après :

4. — Lettre du président de la Commission mixte au Secrétaire général de
la Société des Nations en date du 6 décembre 1924, transmettant le
dossier relatif à cette question.

2. — Procès-verbal de la 67me séance plénière de la Commission mixte pour
l’Échange des Populations grecques et turques, tenue à Constantinople
le 4 septembre 1924. (Avec trois annexes.)

Sous-annexe 1: Mémoire grec.

Sous-annexe 2: Aide-Mémoire turc.

Sous-annexe 3: Opinions des membres neutres de la Commission
mixte sur le sens de l’article 2 de la Convention concernant l'Échange
des Populations grecques et turques, signée à Lausanne le 80 janvier

1923.

3. — Procès-verbal de la 69me séance plénière de la Commission mixte,
tenue à Constantinople le 8 septembre 1924.

4, — Idem, 70me séance, 15 septembre 1924.

5. — Idem, Time séance, 15 novembre 1924.

6. — Aide-Mémoire grec relatif à la question des «établis ».

Sous-annere 1: Rapport de M. Montagna, président de la Sous-
Commission pour l'Échange des Populations grecques et turques
{extrait}, annexé au procès-verbal de la séance du 10 janvier 1923
(Conférence de Lausanne).

Sous-annexe 2: Extraits des Actes de la Conférence de Lausanne,
première Série, tome IT, 157 (Troisième Sous-Commission).

Sous-annexe 3: Notice sur la loi turque du recensement.

Sous-anneze 4: Communication de Ia Sous-Commission pour
l'’Échange des Populations grecques et turques (Stamboul, 10 octobre
1924).

Sous-annere 5: Lettre de la sixième Sous-Commission au prési-
dent de la Commission mixte (Stamboul, 30 octobre 1924).

Sous-anneze 6: Lettre de la délégation hellénique au président
de la Commission mixte (Constantinople, 6 octobre 1924).

Sous-anneze 7: Idem, 18 octobre 1924.

6bis. — Mémoire de la délégation turque, présenté à la Cour permanente
de Justice internationale (7 décembre 1924).
Sous-annexe 1: Décision n° XVII de la Commission mixte
(4 avril 1924). . ‘
Sous-annexe 2: Loi turque du 14 août 1914 sur l'état civil

(traduction).
Sous-annere 3: Loi turque du 14 août 1914 sur le recensement
(traduction).
Sous-annexe 4: Aide-Mémoire turc.
7. — 1. Procès-verbal de la séance du 16 septembre 1924 de la Section

juridique de la Commission mixte.
II. Idem, 17 septembre 1924.
9 5 .

If]. » , 22 » »
IV. » , 23 » »
V. » , 25 » »
VI. » , 27 » »
VII. » , 29 » »
VIET. » , ter octobre » (matin).

TX. » , » » » (aprés-midi).
28 AVIS CONSULTATIF N° IO

X. Rapport du président de la Section juridique à la Commission mixte
(der octobre 1924). °
XI. Procès-verbal de la séance du 5 octobre 1924 de la Section juridique
de la Commission mixte.

8. — Procès-verbal de la trente-et-uniéme ‘Session (extraordinaire) du Conseil
de la Société des Nations. — Quatrième séance publique, 31 octobre
1924 (avec trois annexes).

Annexe 693: Lettre de S.Exc. M. Politis au Secrétaire général
de la Société des Nations (29 octobre 1924).
Appendice 1 à l'annexe 693: Opinion des membres neutres
de la Commission mixte.
Appendice 2 à l'annexe 693: Rapport du président de la
Section juridique à la Commission mixte, 1er octobre 1924.
Annexe 693a: Requête du Gouvernement hellénique, soumise au
Conseil de la Société des Nations le 31 octobre 1924.
Annexe 693b : Télégramme de S. Exc. Ismet Pacha au Secrétaire
général de la Société des Nations (28 octobre 1924).

9. — Rapport du vicomte Ishii, adopté par le Conseil de la Société des
Nations le 13 décembre 1924.

10. — Procès-verbal de la onzième séance de la trente-deuxième Session du
Conseil de la Société des Nations, tenue à Rome le 13 décembre 1924
(extrait).

44. — Convention concernant l’Echange des Populations grecques et turques,

signée à Lausanne le 30 janvier 1923.
